Citation Nr: 9924314	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-10 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.	Entitlement to service connection for a left ankle 
disorder.

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).

3.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement for service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1969.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1997 denial 
letter and a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran's representative, at the February 1999 travel 
Board hearing, appears to have raised the issue of 
entitlement to a permanent and total disability evaluation 
for pension purposes.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.	In August 1993, the RO denied the veteran's request to 
reopen his claims of entitlement to service connection for an 
acquired psychiatric disorder and a back disorder.

2.	Evidence submitted since the August 1993 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for an acquired psychiatric 
disorder, to include PTSD.

3.	The evidence received since the RO's August 1993 rating 
decision with respect to the veteran's claim for a back 
disorder is new, is not cumulative of other evidence of 
record, and is probative of the issue at hand.



CONCLUSIONS OF LAW

1.	The August 1993 rating decision, which denied claims of 
entitlement to service connection for an acquired psychiatric 
disorder and a back disorder, is final.  38 U.S.C.A. § 7105 
(West 1991).
   
2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 

3.	New and material evidence has been submitted since the 
RO's August 1993 rating decision, and the claim of 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disorder, which was 
incurred in or aggravated in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Further, arthritis 
may be presumed to have been incurred during service if it 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The original claims for service connection for acquired 
psychiatric and back disorders were denied by an October 1987 
rating decision.  That decision was predicated on findings 
that the veteran's back pain during service was acute and 
transitory and his claimed nervous disorder was not shown by 
the evidence of record.  In August 1993, the RO denied to 
reopen the veteran's claims of entitlement for service 
connection for an acquired psychiatric disorder and a back 
disorder because the new evidence failed to show that these 
disorders were incurred or aggravated by service.  As timely 
appeals were not perfected, the August 1993 rating decision 
is final and may not be reopened on the same factual basis.  
38 U.S.C.A. § 7105.  A claim which is final may be reopened 
through the submission of new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The evidence of record at the time of the August 1993 rating 
decision consisted of service medical records and VA 
outpatient treatment records, dated from October to November 
1992.  In regard to the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, the service medical records show that in various 
treatment records from October 1968, the veteran was treated 
for nervousness, agitation and anxiety and was diagnosed with 
an emotionally unstable personality.  In a November 1968 
report of psychiatric evaluation, he was noted to have a 
character disorder, manifested by poorly controlled 
aggressive impulses, which was not subject to rehabilitation 
in the military service.  In his November 1968 report of 
medical history for separation, he indicated that he 
experienced depression, excessive worry and nervousness.  The 
physician's summary section notes that the veteran suffered 
from depression and nervousness.  On his November 1968 
separation examination, he was again assessed with a 
character disorder.  An October 1992 VA outpatient treatment 
record notes a diagnosis of an anxiety disorder.  

Since the August 1993 rating decision, the veteran has 
submitted the following additional evidence for consideration 
with respect to his acquired psychiatric disorder, to include 
PTSD, and his back disorder:  (i) VA medical records, dated 
from May 1987 to December 1996; (ii) a September 1998 private 
examination report from Gerard F. Shea, D.O.; (iii) an 
October 1998 private medical statement from Sidney Williams, 
M.D.; and (iv) statements, including February 1999 travel 
Board hearing testimony, by the appellant and his service 
representative in support of his claim.  

With respect to the veteran's claim for an acquired 
psychiatric disorder, to include PTSD, after carefully 
considering the evidence submitted since the August 1993 RO 
decision, in light of evidence previously available, the 
Board is compelled to find that the veteran has not submitted 
evidence which is new and material.  In this regard, the 
evidence submitted since the last final RO decision records 
the veteran's complaints of anxiety, nervousness, and PTSD.  
Further, it documents the contention that his symptoms began 
in service and offers current diagnosis for an anxiety 
disorder.  The treatment reports, however, do not address the 
etiology of the veteran's claimed disability beyond simply 
recording what the appellant himself reported.  In this 
regard, it must be recalled that before service connection 
may be granted there must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
as there remains no competent evidence linking an acquired 
psychiatric disorder, to include PTSD, to service, the Board 
is compelled to find that the veteran has not submitted 
evidence which is new and material.
 
The appellant has suggested that his acquired psychiatric 
disorder, to include PTSD, is due to his service.  While the 
statements from the veteran are new, they are immaterial 
because they do not provide a competent basis upon which to 
suggest that the appellant's military service caused or 
aggravated his disorder.  Lay assertions of medical causation 
cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  
While the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Thus, he cannot provide 
the required medical nexus between either an acquired 
psychiatric disorder, to include PTSD, and service.  Lee v. 
Brown, 10 Vet. App. 336, 339 (1997).  Hence, his opinion is 
insufficient to reopen this claim.  

Therefore, the Board finds that competent evidence of a nexus 
between an acquired psychiatric disorder, to include PTSD, 
and service still has not been provided.  Hence, the evidence 
submitted since the last final decision is not new and 
material.  See Hodge v. West, 155 F.3d 1356 (1998).  The 
benefits sought on appeal must be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because 
the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

With respect to the veteran's claim for a back disorder, the 
service medical records show that in May 1967 he was assessed 
with having an acute low back strain.  A treatment report 
dated later that month noted that he was treated for a back 
contusion that resulted from a direct fall, however, a 
pertinent diagnosis was not made.  By the final May 1967 
treatment record, his back had improved and the examination 
was negative.  An undated X-ray study of the lumbar spine 
revealed no fracture, dislocation or abnormality.  His 
November 1968 separation examination was negative for a back 
disorder.  The VA outpatient treatment records, dated from 
October to November 1992, indicate no findings, treatment, or 
diagnosis for a back disorder. 

After reviewing all of the evidence of record, the Board 
finds that the evidence received subsequent to the final 
August 1993 RO rating decision is new and material, as it is 
probative to the underlying question in this case.  While the 
Board has considered all of the newly submitted evidence, it 
will focus the analysis on the October 1998 private medical 
statement from Sidney Williams, M.D.  The RO previously 
denied the claim because there was no evidence that the 
veteran's back disorder was incurred or aggravated by 
service.  Dr. Williams, however, in an October 1998 private 
medical statement, opined that the veteran's low back pain 
was the direct result of the injuries he sustained from a 
fall from an M-60 military tank in 1966.  This medical 
statement is not duplicative or cumulative, and is relevant 
as it offers a nexus between the veteran's back disorder and 
service.  Hence, this medical evidence is new and material.  
Accordingly, the claim is reopened.


ORDER

New and material evidence, not having been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the appeal is 
denied.

As new and material evidence has been submitted or secured to 
reopen a claim of entitlement to service connection for a 
back disorder, the claim is reopened.


REMAND

In regard to the veteran's claim of entitlement for service 
connection for a left ankle disorder, Sidney Williams, M.D., 
in a private medical statement opined that the veteran's 
ankle pain was a direct result of the injuries he sustained 
when he fell from an M-60 military tank in 1966 during 
service.

A well grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In view of the 
above discussed opinion, the Board finds that the veteran's 
claim for a left ankle disorder is well grounded.  However, 
the RO has yet to independently ascertain whether the 
veteran's left ankle disorder is etiologically related to his 
fall from an M-60 tank in 1966 during service.  The veteran, 
therefore, should be afforded a VA orthopedic examination to 
ascertain the etiology of the veteran's left ankle disorder.   

With respect to the veteran's back disorder, while Dr. 
William's private medical statement is sufficient to reopen 
the veteran's claim, the RO still needs to independently 
consider whether or not the veteran's back disorder was 
caused by service.  Hence, the veteran should be afforded a 
VA orthopedic examination for this purpose. 

Hence, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his left ankle and 
back disorders.  Since it is important 
that each disability be viewed in 
relation to its history, the veteran's 
claims folder and a copy of this REMAND, 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.  Following 
completion of the examination, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
any diagnosed left ankle and back 
disorders were caused or aggravated by 
the veteran's military service, 
specifically the incident in which he 
fell from an M-60 military tank in 1966.  
In offering the opinion the examiner must 
address the October 1998 private medical 
statement from Sidney Williams, M.D.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

2.  For the requested examination the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examination.  If he fails to report for 
the examination, this fact should be 
noted in the claims folder and a copy of 
the examination notification or refusal 
to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If the requested development is 
not in complete compliance with the 
instructions provided above appropriate 
action must be taken.

Upon completion of the above development, the RO should 
readjudicate the issues remaining on appeal.  If any 
determination remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to 
respond.  

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

